Title: To Benjamin Franklin from Bernard Ogden, 9 January 1765
From: Ogden, Bernard
To: Franklin, Benjamin


Esteem’d Friend
Sunderland in the County of DurhamJany. 9. 1765
Though not personally acquainted yet I presume upon thy goodness to trouble thee with these few lines, to desire what Information thou may have in thy power to give relative to an Affair in Philidelphia or its Environs, the distance of which from hence, and not knowing whom to apply to, I hope will plead my excuse with thee the case as follows,
One Thos Cookson of Lancaster town or County died in 1751 or 2. leaving an only Daughter married to one Gallaway, this Daughter without Issue. Their is now living in this place two daughters of Cooksons only sister (he having no Brother,) who seem to be his Heirs, and as such have been applied to and Offer’d a sum of money for their right to their Uncles Effects now if thou could either from thy own knowledge or by recommending to a proper person, advise what steps the Heirs must take to come at the true value, of the Effects, thou wilt do an act of great kindness, for tho’ not in want, yet an addition will not be unseasonable but their circumstances are not such as tempt them to sell what may be their due to a disadvantage thy answer to this will be very agreable, and if in return I can be servisable to thee in this part of the World, thou wilt oblige mee by signifying thy request and by my ready compliance thou wilt be convinced how much I am thine
Bernard Ogden

By the Neices account Cookson seems to have been a surveyor of Land, some time Deputy Governor a Drawer of Conveyanc’s, one secretary Paters was Executor to his Will.
 
Addressed: For / Benjn Franklin Esqr / Pensylvania Agent / to be left at Peter Collinson / in Grace Church Street / London
